
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 825
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2009
			Mr. Olson submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the P–3 Orion naval aircraft
		  for 50 years of service.
	
	
		Whereas the P–3 Orion, a four-engine turboprop
			 anti-submarine and maritime surveillance aircraft, has been on the front line
			 of the Navy’s land-based maritime patrol since its first flight on November 25,
			 1959;
		Whereas the P–3 Orion was originally designed as a
			 land-based, long-range, anti-submarine warfare patrol aircraft;
		Whereas the most capable version of the Orion, the P–3C,
			 was first delivered to the Navy in 1969;
		Whereas the P–3 Orion’s mission has evolved in the 21st
			 century to include surveillance of the battle space, both at sea and over
			 land;
		Whereas the long-range capabilities of the P–3 Orion have
			 provided instant, valuable information to ground troops in Operation Iraqi
			 Freedom and the war on terror;
		Whereas the Navy continues to implement major improvements
			 and modernizations to the P–3 Orion to satisfy Navy and joint requirements
			 through the early part of the 21st century; and
		Whereas many countries fly the P–3 Orion—including Canada,
			 Australia, Germany, and Spain—making it one of the most established Navy
			 aircraft available to America’s allies: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the P–3 Orion, its pilots, and its manufacturers for 50 years of
			 invaluable service to the Armed Forces and the United States.
		
